 
 
I 
111th CONGRESS 1st Session 
H. R. 2523 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2009 
Mr. Heinrich introduced the following bill; which was referred to the Committee on Natural Resources 
 
A BILL 
To amend the Act titled An Act to authorize the leasing of restricted Indian lands for public, religious, educational, recreational, residential, business, and other purposes requiring the grant of long-term leases, approved August 9, 1955, to provide for Indian tribes to enter into certain leases without prior express approval from the Secretary of the Interior. 
 
 
1.Short titleThis Act may be cited as the Helping Expedite and Advance Responsible Tribal Homeownership Act or the HEARTH Act . 
2.Approval of, and regulations related to, tribal leasesThe first section of the Act titled An Act to authorize the leasing of restricted Indian lands for public, religious, educational, recreational, residential, business, and other purposes requiring the grant of long-term leases, approved August 9, 1955 (25 U.S.C. 415) is amended as follows: 
(1)In subsection (d)— 
(A)by striking paragraph (2) and inserting the following: 
 
(2)the term Indian tribe has the meaning given such term in section 4(e) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(e)); ; 
(B)in paragraph (3)— 
(i)in the matter preceding subparagraph (A), by striking Navajo Indian; 
(ii)in subparagraph (A), by striking the Navajo Nation and inserting an Indian tribe; 
(iii)in subparagraph (B), by striking Navajo Indians or members of another Indian tribe and inserting an Indian tribe or a member of an Indian tribe; and 
(iv)in subparagraph (C)(I), by striking Navajo Indian and inserting member of an Indian tribe; 
(C)in paragraph (4), by striking the Navajo Nation and inserting an applicable Indian tribe; 
(D)by striking paragraph (5) and redesignating paragraphs (6), (7), and (8) as paragraphs (5), (6), and (7), respectively; 
(E)in paragraph (5) (as redesignated), by striking the Navajo Nation and inserting an Indian tribe; and 
(F)in paragraph (7) (as redesignated)— 
(i)by striking the Navajo Nation; and 
(ii)by striking with Navajo Nation law and inserting with applicable tribal law. 
(2)In subsection (e)— 
(A)by amending the subsection heading to read as follows: Approval of leases—Tribal discretion.—; 
(B)in paragraph (1)— 
(i)in the matter preceding subparagraph (A), by striking Any leases by the Navajo Nation and inserting At the discretion of any Indian tribe, any leases by the applicable Indian tribe; and 
(ii)in subparagraph (B), by striking Navajo Nation and inserting applicable Indian tribe; 
(C)in paragraph (2), by striking Navajo; 
(D)in paragraph (3)— 
(i)by striking the regulations of the Navajo Nation and inserting such regulations; and 
(ii)by striking with the Navajo Nation and inserting with the applicable Indian tribe; 
(E)in paragraph (4), by striking Navajo Nation each place it appears and inserting applicable Indian tribe; 
(F)in paragraph (5)— 
(i)by striking paragraph (1), including the Navajo Nation. and inserting paragraph (1).; and 
(ii)by striking to the Navajo Nation and inserting to the applicable Indian tribe; 
(G)in paragraph (6)(A)— 
(i)by striking of the Navajo Nation and inserting of the applicable Indian tribe; and 
(ii)by striking Navajo Nation tribal and inserting tribal; and 
(H)in paragraph (6)(B), by striking Navajo Nation both places it appears and inserting applicable Indian tribe. 
3.Land Title Reports—Review and Report to CongressNot later than 180 days after funds are made available for this section, the Bureau of Indian Affairs shall prepare and submit to the Committees on Financial Services and Natural Resources in the House of Representatives and the Committees on Banking, Housing, and Urban Affairs and Indian Affairs in the Senate a report regarding the history and experience of Indian tribes that have chosen to assume responsibility for operating the Indian Land Title and Records Office (hereafter referred to as the “LTRO”) functions from the Bureau of Indian Affairs. In conducting the review, the Bureau of Indian Affairs shall consult with the Department of Housing and Urban Development Office of Native American Programs and those Indian tribes that are managing LTRO functions (hereafter referred to as the “managing Indian tribes”). The review shall include an analysis of the following factors: 
(1)Whether and how tribal management of the LTRO functions has expedited the processing and issuance of Indian land title certifications as compared to when the Bureau of Indian Affairs managed these programs. 
(2)Whether and how tribal management of the LTRO functions has increased home ownership among the managing Indian tribe’s population. 
(3)What internal preparations and processes were required of the managing Indian tribes prior to assuming management of the LTRO functions. 
(4)Whether tribal management of the LTRO functions resulting in a transfer of financial resources and manpower from the Bureau of Indian Affairs to the managing Indian tribes and, if so, what transfers were undertaken. 
(5)Whether, in appropriate circumstances and with the approval of geographically proximate Indian tribes, the LTRO functions may be performed by a single Indian tribe or a tribal consortium in a cost effective manner. 
 
